 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommunity Market,Inc.andLocal Union 1116,RetailClerksInternational Association,AFL-CIO,and Local Union 12,Amalgamated Meat CuttersandButcherWorkmen of North America,AFL-CIOStrooza'sSuperMarketandLocalUnion 1116,RetailClerksInternational Association,AFL-CIOand Local Union 12,Amalgamated Meat CuttersandButcherWorkmen of North America,AFL-CIO. Cases 18-CA-2704 and 18-CA-2705'October 3, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn July 10, 1969, Trial Examiner Melvin Pollackissued his Decision in the above-entitled proceedings,finding that Respondents had engaged in and wereengaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,RespondentCommunityMarket,Inc.filedexceptions to the Trial Examiner's Decision and asupporting brief, and the Charging Party filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the Trialcaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,'conclusions,andrecommendations.'As no exceptions were filed in Case 18-CA-2705 (originallyconsolidatedforhearingwithCase 18-CA-2704), we adopt the Trial Examiner'sfindings, conclusions, and recommendations therein.'We agree with and adopt the Trial Examiner's finding that Respondent,Community Market, Inc., violated Section 8(a)(5) and (I) of the Act byrefusing to execute the collective-bargaining agreement reached betweenthe Union and the multiemployer association, of which it was a member.Indoing so, however, we find that a proper request was made uponCommunity Market, Inc. to sign said agreement on the basis of the recordevidence showing that after agreement had been reached and specificlanguage adopted, the Unions prepared copies of the contract andsubmitted them to Mr. Mundt, the Association's bargaining agent, withthe understanding that Mundt would distribute them for signature by theemployer members. We find that Mundt's presentation of the contracts tothe employer members, on behalf of the Unions, requesting their execution,constituted a proper "request" within the meaning of Section 8(d) of theAct.Moreover,in agreement with the Trial Examiner, we conclude thatSection 10(b) does not bar the unfair labor practice finding made herein.We reach this conclusion, not on grounds that Community Market, Inc.has failed to show a refusal to sign the agreement before the 10(b) cutoffdate, but rather on grounds that this Respondent did not affirmativelyindicate it would not sign the agreement until its attempt to withdraw fromthe Association in July or August 1968, dates well within the 10(b) period.Cf.N.L.R.B. v. Strong,386 F.2d 929 (C.A. 9), cert. denied 390 U.S. 920,ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthatRespondents,CommunityMarket, Inc.,Duluth,Minnesota, and Strooza'sSuper Market, Superior, Wisconsin, their respectiveofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: These cases wereheard at Duluth, Minnesota, on April 22, 1969, pursuantto charges filed on December 6, 1968, and complaints andan order consolidating cases, issued February 18, 1969.The complaints allege that Respondents CommunityMarket, Inc., and Strooza's Super Market, in violation ofSection 8(a)(5) and (1) of the National Labor RelationsAct,asamended,haverefusedtosigncollective-bargaining agreements entered into on or aboutMay 22, 1968, by the charging Unions and Area RetailGrocersAssociation, herein called the Association. Allparties presented oral argument at the hearing and theGeneral Counsel, the Union and Respondent Communityhave also filed briefs.'Upon the entire record, and my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTSStrooza's SuperMarket,aWisconsin corporation, isengaged in Superior,Wisconsin, and Community Market,Inc.,aMinnesota corporation,isengaged in Duluth,Minnesota, in the retail grocery business.In the yearpreceding the issuance of the complaints,each respondenthad gross annual sales over$500,000 and purchased goodsvalued at over$20,000 from out-of-State sources. I findthatRespondents are engaged in commerce within themeaning of Section 2(6) and(7) of the Act.It.THE LABOR ORGANIZATIONS INVOLVEDLocalUnion1116,RetailClerksInternationalAssociation,AFL-CIO,andLocalUnion12,AmalgamatedMeat Cutters and Butcher Workmen ofNorthAmerica,AFL-CIO, herein referred to as theUnions, are labor organizations within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequenceof EventsTheAssociationand the Unions were parties tocollective-bargaining agreements effectiveApril 15, 1965,toApril15, 1968. The Association was represented in the1965 contract negotiationsbyAttorneyDanielMundt,'The Chief TrialExaminer denied Respondent Strooza's motion to file abrief out of time.179NLRB No. 2 COMMUNITY MARKET, INC.who receivedbargainingauthorizationsfromtheAssociation's board of directors, its policy committee, andeachmember of the Association. Mundt met regularlywith the policy committee, kept it informed of theprogressofthenegotiations,andsubmittedany"settlement" reached with the negotiators for the Unionsto it for approval. The members of the Association signedindividual copies of the contracts agreed upon with theUnions. The Association again selected Mundt in Octoberor November 1967 to negotiate the 1968 contracts withtheUnions.Mundt and the Association's secretary,Maurice Gilleland, selected the policy committee, whichincludedVice President Thomas Strooza of Strooza'sSuperMarket. The Respondents signed copies of thefollowing authorization form which Mundt sent to eachmember of the Association:Authorization FormIhereby authorizeMcCabe, Van Evera, Mundt,Koskinen and Clure in the person of Daniel H.Mundt, to represent me in the negotiations with theRetailClerksUnion and also with the ButchersUnion for the 1968 negotiations. I understand thatthis authorization includes the authority to negotiatethe necessary changes in language and cost itemswith respect to the labor contracts involving theseunions.We further represent that we have the followingemployees on a part time and full time basis coveredby contract with Retails Clerks 1116, and MeatCutters and Butchers Local 12.Retail Clerks Contract:Full time employeesPart time employeesButchers Contract:Full time employeesPart time employeesWe agree to share the costs and expenses ofnegotiations and legal work on a prorata basis.The 1965 contracts contained a clause that employeesshall not work on Sundays. Early in the 1968 contractnegotiations, the Union negotiators proposed a ban onSunday operation on the ground that some store operators"were using their family to operate on Sunday" and sotookwork away from the Unions' membership andencouraged other employers to operate on Sunday. TheUnion's Sunday closing provisions was approved by theAssociation's policy committee on April 30, 1968, and, onMay 22, it voted to accept contracts proposed by theUnions. E. J. Gajewski, principal officer of CommunityMarket, attended this meeting and objected to the Sundayclosingprovision.Gajewski's attorney,Conrad Fredin,alsoattendedthemeetingand,sometimebeforeGajewski's arrival at the meeting, protested that Mundtdid not have the authority to bargain for Gajewski onSunday closing of his store.On May 23 or 24, Mundt advised the Unions that theAssociation had accepted their contract proposals. Mundtand the union negotiators thereafter worked out theprecisewording of the contracts and Mundt invited theAssociation's members to a meeting at the Hotel Duluth.Mundt explained the contract changes at the meeting anddistributed for signature copies of the contracts preparedby the Unions. Thomas Strooza testified that he left themeeting when contracts were distributed for signature.Strooza further testified that he received copies of the1968Meat Cutters and Retail Clerks contracts by mailand that the Association's secretary,Maurice Gilleland,"was around with one too, probably sometime in June."5Community Market resigned from the Association inJuly or August 1968. It had been a member for 10 ormore years.InNovember 1968, Secretary-Treasurer La Flamme oftheMeat Cutters told Thomas Strooza that the Unionwas going to set the first Sunday in January 1969 as a"deadline" for Sunday closing of the store.Strooza's SuperMarket, which had paid Associationdues in 1967 and 1968, ceased doing so in January 1969.2B.Analysis and ConclusionsSection 8(d) of the Act expressly defines the duty "tobargain collectively" to include "the execution of a writtencontract incorporating any agreement reached if requestedby [the other] party." See also,H. J. Heinz Company v.N.L.R.B.,311U.S. 514, 526. This same requirementapplies to a multiemployer agreement reached with aunion by an authorized representative of the employer,acting on his behalf.N.L.R.B. v. Sheridan Creations,Inc.,357 F.2d 245, 247 (C.A. 2), cert. denied 385 U.S.1005;N.L.R.B. v. Jeffries Banknote Company,281 F.2d893, 896 (C.A. 9).Where the employer attempts towithdraw from the multiemployer unit before suchagreement is reached, his bargaining obligation dependson a determination whether the attempted withdrawal wastimely.And absentunusualcircumstances, an attemptedwithdrawal following the commencement of negotiationson a multiemployer basis is not timely. SeeN.L.R.B. v.Spun-Jee Corporation,385 F.2d 379, 381-382 (C.A. 2);Retail Associates, Inc.,120 NLRB 388, 395.The Association has no formal authority to bargaincollectively for itsmembers. However, the record showsthat the Association's board of directors selected AttorneyMundt to conduct the 1965 contract negotiations with theUnions,thatMundt reported back to a "policycommittee" of Association members, and that, uponnegotiationofcontractsapprovedbythepolicycommittee,eachmember of the Association signedseparatebut identical copies of the contracts. TheAssociation followed the same bargaining procedure forthe 1968 contract negotiations - selection of Mundt asnegotiator, formation of a policy committee to considerand pass upon contract proposals as reported by Mundt,and the signing by members of separate but identicalcopies of the 1968 contracts negotiated with the Unions. Ifind from these facts that the members of the Association"clearly evinced an intention to engage in multi-employerbargaining."N.L.R.B.v.DoverTavernOwners'Association,412 F.2d 725 (C.A. 3).Ifind no merit in Respondents' contention they theydid not authorize the Association to bargain in theirbehalf.They acquiesced in the Association's bargainingprocedure, including the selection ofMundt as abargaining negotiator, they never advised the Unions ofany limitations on the authority of the Association torepresent them,' and they made no effort to bargain intheir own behalf. Having committed themselves to bargainon a multiemployer basis, Respondents were not free towithdraw from such bargaining once negotiations began. Ifind that Respondents did not timely withdraw from theAssociation and that they were obligated to sign theagreements reached by the Association with the Unions.'Strooza'sSuperMarket, uponjoining theAssociation in 1967, reduceditsSunday operations from 8 a.m.-6 p.m. to 8 a.m.-1 p.m. because of the1965 contractprovision barring Sundaywork by employees.As the "AuthorizationForm" signed by Respondents authorized Mundt 6DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record shows no direct request by the Unions thatRespondents sign the 1968 contracts. It is undisputed,however, thatRespondents refused to sign the 1968contractsbecause they contained a Sunday closingprovision and that they have continued to operate onSunday.' I find in these circumstances, as such actionwould have been an "exercise in futility," that the Unionswere not obliged to seek Respondents' signatures to thecontracts.The John J. Corbett Press, Inc.,163NLRBNo. 26;Service Roofing Company,173 NLRB No. 44. Ifind,rather, sinceRespondents' attempted withdrawalsfrom the bargaining unit were ineffective, that it wasincumbent upon Respondents to take steps to sign anyagreement reached.Idem.Respondents contend that any refusal on their part tosign the 1968 contracts occurred more than 6 monthsbefore the Unions filed charges against them on December6, 1968, and hence that the present proceeding is barredby Section 10(b) of the Act.' Respondents are under acontinuing obligation to sign the 1968 contracts, and Ihave found that the Unions are not required to make aformal demand upon them to sign the contracts becausesuch a demand would be futile. I find, accordingly, thatthechargesproperlyarebaseduponRespondents'continuing violation of its statutory obligation to sign thecontracts, and therefore that they support the complaintswhether or not Respondents refused to sign the contractsbefore June 6, the Section 10(b) cutoff date. Cf.N.L.R.B.v.Strong,386 F.2d 929 (C.A. 9), cert. denied 390 U.S.920. In any event, as it is well settled that Section 10(b)"was meant to be and is no more than an ordinary statuteof limitations" which must be affirmatively raised,' theburden was on Respondents to establish that they refusedtosignthecontractsbefore June 6. The evidenceintroducedby the General Counsel showed that theAssociation's policy committee voted on May 22 to acceptcontracts proposed by the Unions, that Mundt and theunion negotiators thereafter worked out the exact wordingof the contracts, and that copies of the contracts preparedby the Unions were distributed to members of theAssociation at a meeting called by Mundt to explain thecontract changes. Thomas Strooza testified that he leftthismeeting when contracts were distributed for signature,that he received copies of the contracts by mail, and thatSecretary Gilleland of the Association was "around" withcontracts"probably sometime in June." RespondentCommunity offered no evidence on the tender of contractsto it for signature. As the record fails to show the dates ofevents afterMay 22, 1 find that Respondents have notestablished that their refusals to sign the 1968 contractsoccurredmore than 6 months before the filing of theto negotiate changes in the 1965 contracts currently binding upon allmembers of the Association,and provided that the signatory employerwouldpay a pro-ratashare of the costs and expensesof thenegotiations,Respondentscould hardlyhave failed to understandthatMundt wouldbargain for the Association on a multi-employer basis in 1968 as he had in1965. Even assumingthatthe authorization form reserved to each memberof the Association the right to accept or reject any agreement negotiatedbyMundt with the Unions,itwas ineffective against the Unions as theywere entitledto relyupon Mundt's apparent authority to bargain for theAssociationon a multi-employer basis.Cf.Homer Galeand Howard Gale,Co-partners,d/b/a AmericanSign &NeonCompany,176 NLRB No.147. Community's reliance onRetail Clerks Union,No. 1550 v. N.L.R.B.,330 F.2d 210 (C.A. D.C.),affirming141NLRB 564, is thereforemisplaced,as the employer in that casenotifiedthe unionat the outset ofbargaining negotiations that he would not be bound by group action on apension plan.'For the propriety of bargaining over limitations on store hours, seeLocal 189.MeatCuttersv. Jewel Tea Co.,381 U.S. 676.charges against them on December 6.Strooza contended at the hearing that its otherwiseuntimely withdrawal from the Association was justifiedbecauseSunday hours are essential to its profitableoperation and it did not understand when it joined theAssociation in 1967 or thereafter that the Associationcould bind it to Sunday closing. Strooza, however, uponjoining the Association, signed the 1965 union contracts,followed the provision that employees were not to workon Sundays, and, in consequence, reduced its Sundayhours from l0 to 5 hours. Vice President ThomasStrooza,asamember of the Association's policycommittee for the 1968 negotiations, said he would goalong with the other members when the committee votedon April 30 to accept the Sunday closing and he did notobject when the committee voted to accept the Union'scontractproposals, includingtheSundayclosingprovision, on May 22. Strooza may believe that it needsSunday operation,' but such belief does not of itselfwarrant Strooza's withdrawal from the Association. Asstated inN.L.R.B. v. Tulsa Sheet Metal Works, Inc.367F. 2d 55, 58 (C. A. 10).Toallowwithdrawalfromthemulti-employerbargaining unit because negotiations are apprehendedby one of the group members to be progressing towardan agreement which would be economically burdensomeinsofar as it is concerned would be disruptive to thestability of the group collective bargaining process. Asthe Trial Examiner observed, "Some responsibility mustrest upon the employer who invokes the advantages ofgroup bargaining to assess and assume the responsibilityand limitations inherent therein."Ifind that Strooza has not shown unusual circumstancesjustifying itsbelatedattempt to withdraw from theAssociation. Cf.Spun-Jee Corp.,171NLRB No. 64.On the basis of the foregoing, I find thatmulti-employerunitsconsistingof the grocery andproduce employees, and the meat department employees,ofthemembersoftheAssociation,includingRespondents, are appropriate for collective bargainingpurposes. I further find that the Retail Clerks and MeatCutterswereatallmaterialtimesand stillarerespectively,theexclusivestatutorybargainingrepresentatives of the grocery and produce employees, andof the meat department employees, in the foregoing units.Accordingly,Ifindand conclude that RespondentsCommunity and Strooza, by their failure to sign the 1968contracts between the Association and the Unions, haverefused to bargain collectively in violation of Section8(a)(5) and 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondentsare engagedin commerce within themeaningof Section 2(6) and (7) of the Act.2.The Unionsare labor organizationswithin themeaningof Section 2(5) of the Act.'Section 10(b) provides in pertinent part that "no complaint shall issuebased upon any unfair labor practice occurring more than six months priorto the filing of the charge with the Board."'A. H. BeloCorp. v. N.L.R.B.,411 F.2d 959(C.A. 5).'Delores Botten, a Strooza officer, testified that Strooza's gross salesand Sunday sales were$874,165.13 and $159,691.96, respectively,in fiscal1967when Strooza operated 10 hours on Sunday, and dropped to$842,533.34 and $111,376.66in fiscal 1968 when Strooza operated 5 hourson Sunday.She further testified that Strooza's percentage of net income tototal sales dropped from 1 percentin fiscal1967 to.2 of I percent in fiscal1968. COMMUNITY MARKET, INC.3.By their failure to sign the 1968 agreementsnegotiatedbetween the Unions and the Association,Respondents have engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(5) and (7) of the Act.THE REMEDYThe order I recommend the Boardissue,as set forthbelow, requires Respondents to cease and desist fromfurther such violations. However, I do not consider thatthose engaged in are of such a character as to warrant abroad injunctive provision under Section 8(a)(1) of theAct.As affirmative action to remedy Respondents' unfairlabor practiceson linesnecessary to effectuate the Act'spolicies,the order I recommend requires Respondentsforthwith to sign the 1968 agreements entered intobetween theUnions and the Association, to giveretroactive effect to the terms and conditions of theseagreements, and to make whole their employees for anyloss of wages or other employment benefits they may havesuffered as a result of Respondents' failure or refusal tosignthoseagreements.Backpay, if any, shall becomputed, and shall bear interest in accordance withF.W.Woolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716.7timecards, personnel records and reports, and all otherrecordsnecessary to determine the amount due asbackpay and other benefits for employees.(d) Post at their places of business, copies of the noticeattached hereto and marked "Appendix."' Copies of saidnotice,on forms provided for each Respondent by theRegional Director for Region 18, shall, after being signedby their representatives,bepostedbyRespondentsimmediately upon receipt thereof and maintained by themfor 60 consecutive days thereafter in conspicuous placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of the receipt of thisDecision and Recommended Order, what steps have beentaken to comply herewith.''In the event that this Recommended Order be adopted by the Board,the words"A Decision and Order"shall be substituted for the words "TheRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order be enforced by a decree of a United StatesCourt of Appeals, the words "A Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "ADecision and Order."'In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith."RECOMMENDED ORDERRespondents Community Market, Inc., and Strooza'sSuperMarket, their officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Failingor refusing to sign and abide by thecontracts, effectiveApril 15, 1968, between Area RetailGrocers Association and Local Union 1116, Retail ClerksInternationalAssociation,AFL-CIO, and Local Union12,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO.(b) In any like or related manner interfering with,restraining, or coercing their employees in the exercise oftherighttoself-organization,to join or assist theforegoingUnions, or any other labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right may be affected inSection8(a)(3)of the Act, as modified by theLabor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Forthwith sign the contracts described in paragraph1(a) of the Order.(b)Upon execution of the foregoing contracts, giveretroactive effect to the terms and conditions thereof,including but not limited to the provisions relating towages and other employment benefits, and, in the mannerset forth in the section of this Decision and Order entitled"The Remedy," make whole their employees for anylosses they may have suffered by reason of their failure torefusal to sign the contract.(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL forthwith sign the contracts effective April15, 1968, between Area Retail Grocers Association andLocal1116,RetailClerksInternationalUnion,AFL-CIO,and Local Union 12, Amalgamated MeatCutters and ButchersWorkmen of North America,AFL-CIO.WE WILL give retroactive effect to the terms andconditions of said contracts, including but not limitedtotheprovisionsrelatingtowagesandotheremployment benefits, and we shall make whole ouremployees for any losses they may have suffered byreason of our refusal to sign the said contract.WE WILL NOT continue to refuse to sign the saidcontracts or in any like or related manner interferewith,restrain, or coerce our employees in the exerciseof the right to self-organization,toform labororganizations,to join or assist the above-named or anyother labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.COMMUNITY MARKET, INC.[or]STROOZA'S SUPERMARKET(Employer) 8DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARD(Representative)(Title)or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 316 FederalThis notice must remain posted for 60 consecutive daysBuilding, 110 South 4th Street, Minneapolis, Minnesotafrom the date of posting and must not be altered, defaced,55401, Telephone 612-725-2611.